Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to application 17/581,623, filed on 01/21/2022.
2.	Claims 1-14 are pending.

Information Disclosure Statement
3.	IDS(s) filed on 01/21/2022 has been considered.

Drawings/Specifications
4.	The Drawings and Specifications filed on 01/21/2022 have been accepted.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-19 of U. S. Patent No. 11,258,531 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim 1 of ‘962
A method, comprising: determining, using a time interval, a delivery performance of a data flow being transmitted from a first network equipment to a second network equipment over a network; determining whether the network is congested based on the determined delivery performance of the data flow being transmitted to the second network equipment; and pacing delivery of the data flow to the second network equipment by reducing a rate at which the data flow is delivered to the second network equipment when the network is determined to be congested, wherein the time interval is greater than or equal to two times a round trip time between the first network equipment and the second network equipment.
Claim 1 of instant app.
A non-transitory computer-readable media (CRM) including computer programming instructions which, when executed by a processor, cause the processor to perform a method, the method comprising: determining, using a time interval, a delivery performance of a data flow being transmitted from a first network equipment to a second network equipment over a network; determining whether the network is congested based on the determined delivery performance of the data flow being transmitted to the second network equipment; and pacing delivery of the data flow to the second network equipment by reducing a rate at which the data flow is delivered to the second network equipment when the network is determined to be congested, wherein the time interval is greater than or equal to two times a round trip time between the first network equipment and the second network equipment.



Allowable Subject Matter
7.	Claims 1-14 are allowable if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.

	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A variable-rate compressed multimedia data stream is typically characterized by relatively short intervals of relatively high local bitrate between relatively long intervals of relatively low bitrate. Typically, the perceived quality of the presentation at playback depends heavily on this data with locally high rate. However, it is this segment that is also most susceptible to stalls in bandwidth, and most limited by underflow constraints imposed by most current streaming techniques. This invention provides a novel simple solution to maximize use of all available bandwidth to pre-stream such data in an auxiliary channel while streaming the rest of the presentation along a main channel, called Tortoise and Hare Streaming. This method also realizes high robustness in the face of jittery bandwidths with minimal additional memory or computation resources at both the server and the client. Methods to decide which channel a given block of data should be allocated to for transmission are disclosed. Methods to determine a schedule for transmission in each channel based upon conditions such as network conditions, presentation quality are also disclosed. Finally, a complete architecture from authoring to playback for an embodiment of the system is provided.. (Zhang et al. ‘041)
 a method for determining errors and metrics in a computer network. The method includes positioning an analyzer in communication with the network, capturing a data trace of the network with the analyzer, determining a network device topology from a first processing of the data trace, building user layer protocols using a second processing of the data trace and the determined device topology, determining errors in the network device topology using protocol experts applied to the user layer protocols in conjunction with the determined device topology, and displaying at least one of the device topology and the determined errors to a user. (Klotz et al. ‘598)
Next-generation wireless Internet (NGWI) is expected to provide a wide range of services including real-time multimedia to mobile users. However, the real-time multimedia traffic transport requires rate control deployment to protect shared Internet from unfairness and further congestion collapse. The transmission rate control method must also achieve high throughput and satisfy multimedia requirements such as delay or jitter bound. However, the existing solutions are mostly for the wired Internet, and hence, they do not address the challenges in the wireless environments which are characterized by high bit error rates. In this paper, a new analytical rate control (ARC) protocol for real-time multimedia traffic over wireless networks is presented. It is intended to achieve high throughput and multimedia support for real-time traffic flows while preserving fairness to the TCP sources sharing the same wired link resources. Based on the end-to-end path model, the desired behavior of a TCP source over lossy links is captured via renewal theory. The resulting asymptotic throughput equation is designated as the driving equation for the proposed rate control method. Performance evaluation via simulation experiments reveals that ARC achieves high throughput and meets multimedia traffic expectations without violating good citizenship rules for the shared Internet.. (Akan et al. “ARC: the analytical rate control scheme for real-time traffic in wireless networks”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445